IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 

UNITED STATES OF AMERICA __ :
* 1:20CR|52 -1

RANDALL GRAY STONEMAN, JR.

The Grand Jury charges:

On or about April 29, 2020, in the County of Guilford, in the Middle
District of North Carolina, RANDALL GRAY STONEMAN, JR., knowingly did
possess in commerce and affecting commerce firearms, that is, two Remington
12 gauge shotguns, a Mossberg 12 gauge shotgun, and a Colt .223 caliber rifle,
having been convicted of a crime punishable by imprisonment for a term
exceeding one year, and with knowledge of that conviction; in violation of Title
18, United States Code, Sections 922(g)(1) and 924(a)(2).

FORFEITURE ALLEGATION

i The factual allegations contained in this Indictment are realleged
and by this reference fully incorporated herein for the purpose of alleging
forfeiture pursuant to Title 18, United States Code, Section 924(d)(1).

2. Upon conviction of the offense alleged in the Indictment, the
defendant, RANDALL GRAY STONEMAN, JR., shall forfeit to the United

States, pursuant to Title 18, United States Code, Section 924(d), all right, title,

Case 1:20-cr-00152-UA Documenti1 Filed 05/18/20 Page 1 of 3
and interest in and to any firearms and ammunition involved or used in the
commission of the offense.
3. The property subject to forfeiture pursuant to paragraph 2 above
may include, but shall not be limited to, the following:
a. One Remington, Model 870 Express Magnum, 12 gauge
shotgun, serial number B073419M;
b. One Mossberg, Model 835, 12 gauge shotgun, serial number
UM491478; |
C. One Colt, Sporter Target Model, .223 caliber rifle, serial
number ST003688; . |
d. One Remington, Model 870 Wingmaster, 12 gauge shotgun,
serial number $434075V; and

e, Assorted ammunition.

‘Case 1:20-cr-00152-UA Document1 Filed 05/18/20 Page 2 of 3
ow

All in accordance with Title 18, United States Code, Section 924(d), Rule

32.2(a), Federal Rules of Criminal Procedure, and Title 28, United States Code,

 

Section 2461(c).
DATED: May 18, 2020
MATTHEW G.T. MARTIN
United States Attorney
BY: VERONICA L. EDMISTEN
Assistant United States Attorney

A TREE BILL:

/
FOREPERSON

Case 1:20-cr-00152-UA Document 1 Filed 05/18/20 Page 3 of 3
